                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION


MALLORY ADDINGTON, ET AL                           CIVIL ACTION NO. 18-cv-1116

VERSUS                                             JUDGE FOOTE

BAYOU DORCHEAT CORRECTIONAL                        MAGISTRATE JUDGE HORNSBY
CENTER, ET AL


                              MEMORANDUM ORDER

       Mallory and Landon Addington (“Plaintiffs”) filed this civil rights action against

officials at the Bayou Dorcheat Correctional Center in connection with the death of their

father while he was an inmate at the facility. The complaint names four defendants. The

first two, Sheriff Gary Sexton and Warden John Lewis, have filed an answer.

       The other two defendants are the Bayou Dorcheat Correctional Center a/k/a Webster

Parish Jail and Unknown Agents of Bayou Dorcheat Correctional Center and/or the

Webster Parish Sheriff’s Department (“Unknown Agents”). “It is well established that a

detention center is not a legal entity capable of being sued.” Robertson v. Detention Center

Claiborne Parish, 2009 WL 3241561 (W.D. La. 2009). A detention center is merely a

building and grounds, not a person, corporation, or other entity who might properly be

sued. Hicks v. Page, 2010 WL 2243584 (W.D. La. 2010). The same is true with respect

to naming unspecified “staff” as a defendant. The departments, staffs, or the like at a jail

or prison are not legal entities capable of being sued. Granger v. Tangipahoa Parish Jail -

Medical Staff, 2013 WL 1103279, *2 (E.D. La. 2013); Mondello v. Bossier Parish Sheriff’s
Office, 2006 WL 1985407, *4 (W.D. La. 2006). The proper defendants are the individual

officials who are alleged to have violated the plaintiff’s rights.

        For these reasons, all claims against the Bayou Dorcheat Correctional Center and

the Unknown Agents are dismissed without prejudice. Plaintiffs, if they act in a timely

fashion, may seek leave to amend to add actual individual deputies or officials as additional

defendants. A scheduling conference will be set in the near future.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 30th day of October,

2018.




                                         Page 2 of 2
 
